Van Dusen, J.,
When a widow claims her exemption out of real estate or specific personal property, she must act promptly or she will be taken to have waived her right, and the reasonable time within which action should be taken has been established at one year: Cram’s Estate, 114 Pa. Superior Ct. 463. It is the same when the exemption is claimed in money but a third person is administrator or executor; some affirmative claim must be made within a year, although it can be made at the audit if that takes place within the year: Kerr’s Estate, 26 D. & C. 322.
In the present case the widow is administratrix. Letters were granted 19 months after the death and the account was filed 16 months thereafter. The whole estate is in money. The widow claimed her exemption at the audit and the claim was disallowed on the ground of laches.
As the estate was all cash, no appraisement was required, and our rule 6 provides that if the claim for exemption is presented at the audit no advertising is required. It is common practice to present claims for exemption at the audit without a petition, which, under such circumstances, is a useless piece of paper work. In Birck’s Estate, 1 Dist. R. 391, it was held, speaking of the widow:
“She is executrix of her husband’s will, and as she retained $300 in money, which needs no appraisement, it was unnecessary for her to notify herself as executrix *543that she elected to retain said amount as her exemption.”
This seems obvious.
See also Cocker’s Estate, 1 Dist. R. 158; Bourguignon’s Estate, 20 Phila. 143.
The widow’s right to the exemption was disputable on other grounds and it was proper not to pay herself the exemption before her right to it was determined at the audit. If the widow had filed her account at the earliest practicable moment, and had then claimed the exemption at the audit as she did here, it would seem that she might have got it without petition or appraisement or advertising or claim upon herself. The delay of 16 months in filing her account was her own delay, and by this delay she has shown that she did not need the exemption, and has waived it.
The exceptions are dismissed and the adjudication is confirmed absolutely.